2022 IL App (1st) 200650-U

                                                                                  FIRST DISTRICT,
                                                                                  FIRST DIVISION
                                                                                  July 18, 2022

                                               No. 1-20-0650

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).
     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     ______________________________________________________________________________

      THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                                )     Circuit Court of
            Plaintiff-Appellee,                 )     Cook County
                                                )
      v.                                        )     No. 19 CR 2755
                                                )
      MARCELL HURLEY,                           )     Honorable
                                                )     Vincent M. Gaughan,
            Defendant-Appellant.                )     Judge Presiding.
     ______________________________________________________________________________

            JUSTICE COGHLAN delivered the judgment of the court.
            Presiding Justice Hyman and Justice Walker concurred in the judgment.

                                                  ORDER

¶1          Held: Defendant’s conviction for aggravated battery is affirmed where the State proved
                  beyond a reasonable doubt that defendant was not acting in self-defense, the trial
                  court did not err in instructing the jury or limiting impeachment evidence, and the
                  prosecutor’s use of the term “victim” was not improper.

¶2          Following a jury trial, defendant Marcell Hurley was convicted of aggravated battery and

     sentenced to 29 months’ imprisonment for stabbing Keith Sanders during a fight. On appeal,

     defendant argues that: (1) his claim of self-defense was not disproven beyond a reasonable doubt,

     (2) the trial court erred in instructing the jury, (3) the trial court erred in allowing insufficient
     No. 1-20-0650

     impeachment evidence against Sanders, and (4) Sanders was improperly referred to as the “victim”

     during the trial. For the following reasons, we affirm.

¶3                                           BACKGROUND

¶4          Defendant was charged with attempt first degree murder and aggravated battery after

     stabbing Keith Sanders on a Chicago Transit Authority (CTA) station platform the night of

     February 3, 2019.

¶5                                           Pre-trial Motions

¶6          Prior to trial, defendant filed a motion in limine seeking to admit “evidence of

     complainant’s violent character” pursuant to People v. Lynch, 104 Ill. 2d 194 (1984), based on his

     affirmative defense of self-defense. Defendant sought to present the testimony of Aurora Police

     Officer Sean Fancsali, who arrested Sanders for a domestic battery involving his ex-girlfriend on

     August 4, 2016. At a hearing on the motion, Fancsali testified that Sanders “tried to push his way

     back” and “scream[ed] that he was going to come back and kill everybody” during his arrest. The

     trial court granted the motion, finding the evidence was admissible to show Sanders had

     “aggressive tendencies.”

¶7          Defendant also sought to impeach Sanders with his three prior felony convictions pursuant

     to People v. Montgomery, 47 Ill. 2d 510 (1971). The State acknowledged that Sanders’s 2017

     conviction for domestic battery, 2012 conviction for possession of a controlled substance, and

     2010 conviction for escape “come in under Montgomery,” but argued that introducing all three

     would be overly prejudicial. The trial court limited impeachment to the domestic battery and

     possession of a controlled substance convictions, reasoning that the escape conviction “could cause

     confusion *** that’s overly prejudicial, and it outweighs its probative value.”




                                                     -2-
       No. 1-20-0650

¶8                                                     Trial

¶9               On the night of February 3, 2019, Sanders was on the CTA station platform at Cicero and

       Lake (Cicero). He had been drinking earlier but was not intoxicated when he got to the station.

       Sanders “heard some screaming and some cursing” on the platform and saw defendant arguing

       with a CTA employee. When Sanders told them to “calm down,” defendant began walking towards

       Sanders with his fists “in a fighting posture.” Sanders and defendant began fighting, though

       Sanders does not recall who swung first. When the fighting stopped, Sanders told defendant “to

       calm down and don’t react anymore, don’t make it worse.”

¶ 10             Sanders thought “the fighting was over,” but defendant approached him again, saying he

       was going to “beat” and “kill” him. As defendant was “walking around [him],” Sanders kept telling

       him “to calm down, Please, let’s don’t do this *** You don’t want no more of this.” Defendant

       “kept coming towards [him].” After the defendant “threw [his] backpack onto the train tracks,”

       they began fighting again. At some point, defendant stabbed Sanders with a knife, but he did not

       immediately realize he had been injured.

¶ 11             Defendant dropped the knife during the fight. Sanders picked it up and threw it on top of a

       salt container “so [defendant] couldn’t get it.” Sanders restrained defendant on the ground until the

       police arrived. While he was being restrained, defendant kept telling Sanders that he was going to

       “kill” him.

¶ 12             After the police arrived, Sanders was taken to Stroger Hospital. He eventually underwent

       two surgeries for his injuries. Sanders acknowledged prior felony convictions for domestic battery

       and possession of a controlled substance but denied threatening anyone during his domestic battery

       arrest.

¶ 13             Tyree Barnes was a customer service assistant for the CTA on February 3, 2019. Around




                                                        -3-
       No. 1-20-0650

       11:00 p.m., Barnes approached defendant to advise him that the trains were delayed. Defendant

       “became immediately irate” and asked whether Barnes “picked him out *** because of the color

       of his skin?” Barnes responded, “I’m also black”, but defendant kept “cussing [him] out.” Sanders

       calmly intervened, telling defendant, “[I]t’s not worth it, it’s just a CTA employee, he’s just doing

       his job, just letting us know what’s going on with the trains.” When his supervisor Jose Rodriguez

       arrived, Barnes left the platform to contact the police. When he returned, defendant and Sanders

       were “laid out on the platform” and Sanders had “multiple cuts.”

¶ 14          Jose Rodriguez testified that defendant and Sanders were arguing on the platform, and

       defendant was “being irate” towards Sanders, who “just kept *** telling [him] to relax, *** that it

       wasn’t worth it.” The two got in each other’s face and began to “scuffle.” Sanders “threw the

       [defendant] away from him and he told him *** just stop, you don’t want none of this, just let it

       go.”

¶ 15          Defendant walked away, but then he came back, grabbed Sanders’s bag, and threw it onto

       the train tracks. Rodriguez radioed to stop the train so he could retrieve the bag from the train

       tracks. While he was down on the tracks, Rodriguez “saw that they were going to start fighting

       again. And [defendant] pulled out a switchblade *** and I told [Sanders] *** be careful, he has a

       knife.” Rodriguez never saw Sanders “with any weapons in his hands.”

¶ 16          Chicago Police Officers Taylor Golden and Daniel Mieszcak arrived at the platform at

       approximately 11:30 p.m. Golden saw two men on the ground, with one man on top of the other.

       He later learned that the man on top was defendant and the man on the bottom was Sanders.

       Sanders had a “major laceration to his left arm” and a “laceration to his face.” Golden observed

       blood on the platform and recovered an “open” knife on top of a nearby white box.

¶ 17          The CTA surveillance videos admitted into evidence show that Sanders approached




                                                       -4-
       No. 1-20-0650

       defendant and Barnes while they were talking on the platform. Although the quality of the video

       is a bit grainy, defendant and Sanders appear to be scuffling with each other. After about a minute,

       Sanders walked away down the platform, but defendant followed him. When defendant reached

       him, Sanders pushed him backwards and defendant walked away again. About ten seconds later,

       defendant came back and threw Sanders’s backpack onto the train tracks. Sanders walked towards

       defendant as he backed away with his hands up. When they began fighting again, defendant was

       holding something in his hand. Sanders knocked defendant to the ground and hovered over him

       while he was crouched on his hands and knees. Sanders grabbed something off the ground, placed

       it on top of a nearby white bin, and restrained defendant on the ground until the police arrived.

¶ 18           The parties stipulated that Sanders suffered multiple stab wounds to his left arm and

       underwent two separate surgeries for his injuries. The parties also stipulated that defendant

       suffered a fracture to his left nasal bone.

¶ 19           Chicago Police Officer Kevin Graves was called to testify on behalf of the defendant.

       Graves does not recall Sanders saying that defendant “was making threats against [him] while

       [Sanders] had [defendant] on the ground” when he talked to him at Stroger Hospital. Graves also

       talked to Rodriguez a few days later at the police station. During a videotaped interview, Rodriguez

       stated, “[B]y the time I went *** down to track level and was retrieving the gentleman’s bag and

       threw it back on the platform is when I noticed the young guy had something in his hand, and I

       told him ‘be careful he’s got something.’ ”

¶ 20           At the jury instruction conference, the State tendered Illinois Pattern Jury Instruction,

       Criminal, No. 24-25.09 (4th ed. 2000) (hereinafter IPI Criminal 4th), arguing that defendant was

       the “initial aggressor” in the confrontation and was not justified in using force against Sanders.




                                                      -5-
       No. 1-20-0650

       Over defendant’s objection, the trial court agreed to give the instruction, finding that “[T]here is

       evidence presented, so this is a good question of fact for the trier of fact.”

¶ 21          The State also requested that the jury be given IPI Criminal 4th No. 24-25.09X, which

       states, “A person who has not initially provoked the use of force against himself has no duty to

       attempt to escape the danger before using force against the aggressor.” This instruction was also

       given over defendant’s objection.

¶ 22          The jury found defendant guilty of aggravated battery and not guilty of attempt first degree

       murder. Defendant was sentenced to a term of 29 months’ imprisonment.

¶ 23                                               ANALYSIS

¶ 24                                       Sufficiency of the Evidence

¶ 25          Defendant argues that the State did not disprove that he acted in self-defense. When a

       defendant raises the affirmative defense of self-defense, the State has the burden of disproving the

       defense beyond a reasonable doubt, in addition to proving the elements of the charged offense.

       People v. Gray, 2017 IL 120958, ¶ 50; People v. Lee, 213 Ill. 2d 218, 224 (2004). In reviewing the

       sufficiency of the evidence where self-defense is raised, the relevant inquiry is whether, after

       viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could

       have found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,

       443 U.S. 307, 318-19 (1979).

¶ 26          It is the responsibility of the jury to resolve any conflicts in the evidence. Gray, 2017 IL

       120958, ¶ 51. This court will not retry the defendant or substitute its judgment for that of the trier

       of fact on the weight of the evidence or credibility of witnesses. People v. Brown, 2013 IL 114196,

       ¶ 48. We will also not reverse a conviction if any rational trier of fact could have found beyond a




                                                        -6-
       No. 1-20-0650

       reasonable doubt that defendant did not act in self-defense. Gray, 2017 IL 120958, ¶ 50; see

       Jackson, 443 U.S. 307.

¶ 27           While not conclusive, we defer to the jury’s findings on the credibility of witnesses and the

       reasonable inferences to be drawn from the evidence. People v. Ross, 229 Ill. 2d 255, 272 (2008).

       “Whether defendant acted in self-defense or as the ‘initial aggressor’ in the conflict is a factual

       question, with all the deference to the jury it entails.” People v. Cruz, 2021 IL App (1st) 190132,

       ¶ 44.

¶ 28           Self-defense includes the following elements: (1) unlawful force threatened against the

       defendant; (2) the defendant was not the aggressor; (3) the danger of the harm was imminent; (4)

       the use of force was necessary; (5) the defendant actually and subjectively believed there was a

       danger that required him to use the force applied; and (6) the defendant’s belief was objectively

       reasonable. 720 ILCS 5/7-1 (West 2018); Gray, 2017 IL 120958, ¶ 50.

¶ 29           The parties agree that three separate physical confrontations occurred between the

       defendant and Sanders. Defendant focuses on the third confrontation, arguing that the State failed

       to disprove that his “responsive force” (i.e. using a knife) was justified because he “reasonably

       believed he was in imminent danger of great bodily harm” and “he had exhausted any reasonable

       means of escape.”

¶ 30           The State argues that defendant provoked the force used against him through all of his

       actions culminating in the third confrontation, and that his belief that deadly force was required

       was unreasonable. Viewing the evidence in the light most favorable to the State, we find that a

       rational trier of fact could have concluded that the defendant was not justified in using the force

       that he did.




                                                       -7-
       No. 1-20-0650

¶ 31           The video does not clearly depict the first contact between the defendant and Sanders,

       Rodriguez was “not sure” who initiated the first physical contact, and Sanders admitted he did not

       recall who swung first. Nevertheless, a person may be the initial aggressor in a conflict if, as the

       jury was instructed here, he “initially provoke[d] the use of force against himself.” IPI Criminal

       4th No. 24-25.09.

¶ 32           The evidence shows that defendant was screaming and cursing on the CTA platform. When

       Sanders attempted to diffuse the situation, defendant assumed a “fighting posture” and threatened

       to “beat” and “kill” him. Though he walked away momentarily, defendant returned holding a knife,

       grabbed Sanders’s bag and threw it onto the train tracks. The State argues that defendant’s actions

       provoked Sanders to protect himself from defendant’s imminent attack, making defendant the

       initial aggressor.

¶ 33           Defendant responds that, even if he was the initial aggressor, the State “failed to show that

       [he] was unreasonable or unjustified in using his knife when he did.” He “did not try to use a knife

       in his defense until he realized he had ticked off the wrong person with no other way to avoid

       imminent and serious injury at the hands of a large and angry man.” Viewed in the light most

       favorable to the State, defendant’s belief was not objectively reasonable.

¶ 34           The defendant intentionally provoked a third confrontation with Sanders by approaching

       him with a knife in his hand and throwing his belongings onto the train tracks. Combined with

       defendant’s earlier threats to “beat” and “kill” him, Sanders reasonably feared that he was about

       to be attacked by the armed defendant.

¶ 35           While the security footage does not depict the exact moment when defendant displayed the

       knife, he was clearly holding it during the third confrontation. It is well settled that reviewing

       courts will not second-guess a jury’s decision without good reason. The jury obviously rejected




                                                       -8-
       No. 1-20-0650

       defendant’s argument that he “used [the] knife to disable Keith Sanders’[s] arm before Keith

       Sanders could start raining blows down upon him.” Based on the evidence, we cannot say that the

       jury’s conclusion that defendant did not act in self-defense was unreasonable.

¶ 36                                             Jury Instruction

¶ 37          The purpose of jury instructions is “to guide the jury in its deliberations and to assist the

       jury in reaching a proper verdict through application of legal principles to the evidence and the

       law.” People v. Parker, 223 Ill. 2d 494. 501 (2006). “Jury instructions should not be misleading

       or confusing,” (People v. Pinkney, 322 Ill. App. 3d 707, 717 (2012)), and “Illinois pattern jury

       instructions have been painstakingly drafted so as to clearly and concisely state the law.” People

       v. Durr, 215 Ill. 2d 283, 301 (2005).

¶ 38          In this case, the jury received IPI Criminal 4th No. 25.09, describing an “Initial Aggressor’s

       Use of Force.” This instruction provides, in relevant part:

              A person who initially provokes the use of force against himself is justified in the use of

              force only if: (1) the force used against him is so great that he reasonably believes he is in

              imminent danger of death or great bodily harm, and he has exhausted every reasonable

              means to escape the danger other than the use of force which is likely to cause death or

              great bodily harm to the other person.” IPI Criminal 4th No. 24-25.09.

¶ 39          The jury also received IPI Criminal 4th No. 25.09X, describing the lack of a duty to retreat

       by one who is not the initial aggressor. The committee note to IPI Criminal 4th No. 24-25.09X

       provides that both instructions should be given in appropriate cases. Ultimately, “[t]he decision as

       to whether both instructions are appropriate, given the specific alleged facts of a case, is left to the

       trial court’s discretion.” People v. Alexander, 408 Ill. App. 3d 994, 1002 (2011).




                                                        -9-
       No. 1-20-0650

¶ 40          The testimony of Sanders, Rodriguez, and Barnes established that defendant was being

       belligerent and aggressive on the CTA platform. When Sanders tried to deescalate the situation,

       defendant assumed a “fighting posture,” threatened to “beat” and “kill” him, and threw his bag

       onto the train tracks while brandishing a knife. Based on this evidence, the trial court did not abuse

       its discretion by giving the jury both instructions.

¶ 41                                     Impeachment of Keith Sanders

¶ 42          Defendant asserts that the trial court erred in allowing only two of Sanders’s three felony

       convictions to be used for purposes of impeachment. Defendant claims that the court did not

       properly weigh the probative value of these convictions against their prejudicial effect as required

       by People v. Montgomery, 47 Ill. 2d 510 (1971).

¶ 43          Under Montgomery, evidence of a witness’s prior conviction is admissible to attack his

       credibility only if: (1) the conviction involved a crime punishable by death or imprisonment of

       over one year, or involved dishonesty or false statement regardless of punishment; (2) not more

       than 10 years have passed since the date of conviction or the release of the witness from

       confinement, whichever is later; and (3) the probative value of admitting the conviction outweighs

       the danger of unfair prejudice. Montgomery, 47 Ill. 2d at 516-19. Whether a witness’s prior

       conviction is admissible for impeachment purposes is within the trial court’s discretion. People v.

       Atkinson, 186 Ill. 2d 450, 455-56 (1999).

¶ 44          Here, the trial court found that Sanders’s two most recent felony convictions were “relevant

       and *** not overly prejudicial and they’re more probative than prejudicial.” The court also

       determined that the prejudicial effect of allowing evidence of Sanders’s escape conviction

       outweighed its probative value.




                                                       - 10 -
       No. 1-20-0650

¶ 45          We find that the trial court did not abuse its discretion in admitting only the most recent

       convictions for purposes of impeachment. This evidence “was sufficient to challenge [Sanders’s]

       credibility without overemphasizing his criminal history.” People v. Calderon, 369 Ill. App. 3d

       221, 229 (2006) (in a prosecution for attempt first-degree murder, finding that the trial court did

       not abuse its discretion in admitting only one of the victim’s three prior felony convictions for

       impeachment purposes); see also People v. Sparks, 314 Ill. App. 3d 268, 270-71 (2000) (trial court

       did not abuse its discretion in refusing to allow evidence of two of the defendant’s prior convictions

       because one conviction was enough to impeach the defendant’s credibility).

¶ 46                                       Use of the Term “Victim”

¶ 47          Finally, defendant asserts that he was deprived of a fair trial where the prosecutor and a

       witness referred to Sanders as the “victim.” Defendant admits that he failed to preserve this claim

       by raising it in a posttrial motion but seeks review under the principles of plain error.

¶ 48          The plain error doctrine permits a reviewing court to consider an unpreserved error when

       a clear or obvious error occurred and either (1) “the evidence is so closely balanced that the error

       alone threatened to tip the scales of justice against the defendant, regardless of the seriousness of

       the error,” or (2) “that error is so serious that it affected the fairness of the defendant’s trial and

       challenged the integrity of the judicial process, regardless of the closeness of the evidence.” People

       v. Piatowski, 225 Ill. 2d 551, 565 (2007). Under either prong, the burden of persuasion rests with

       the defendant. People v. Sargent, 239 Ill. 2d 166, 190 (2010). Before considering whether plain

       error applies, we must first determine whether any error occurred. People v. Glasper, 234 Ill. 2d

       173, 203-04 (2009).

¶ 49          “Victim” is often used as an explanatory term for the person harmed as the result of an

       alleged crime. For example, the aggravated battery statute includes a subsection entitled “Offense




                                                       - 11 -
       No. 1-20-0650

       based on the status of victim.” 720 ILCS 5/12-3.05(d) (West 2018). While defendant was not

       charged under this subsection, it is illustrative of the legislature’s common usage of the term to

       distinguish the person allegedly harmed from the person doing the harm. Numerous other criminal

       statutes include the term when referring to the person allegedly harmed by the conduct of the

       defendant. See, e.g., 720 ILCS 5/10-9(a)(10) (West 2018) (Trafficking in persons, involuntary

       servitude, and related offenses); 720 ILCS 5/11-0.1 (West 2018) (Sex offenses); 720 ILCS 5/18-

       1(b) (West 2018) (Aggravated robbery).

¶ 50          In People v. Jones, 2016 IL App (1st) 141008, a case relied on by defendant, this court

       found that repeatedly referring to the defendant as a “cold blooded criminal” in opening statement

       “conjured a powerful image calculated to invoke an emotional response” and “had no basis in fact,

       given that prior to [the] case, Jones had never been convicted of a crime.” Jones, 2016 IL App

       (1st) 141008, ¶ 24. In contrast, the prosecutor’s use of the word “victim” in this case was justified

       in view of undisputed evidence that defendant stabbed Sanders during the course of multiple

       physical altercations on the train platform.

¶ 51          Based on this record, we find that no error occurred. Accordingly, the plain error doctrine

       does not apply, and defendant has forfeited review of this claim. See People v. Hillier, 237 Ill. 2d

       539, 545-46 (2010).

¶ 52                                         CONCLUSION

¶ 53          For these reasons, we affirm the judgment of the circuit court of Cook County.

¶ 54          Affirmed.




                                                      - 12 -